Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-10 are pending in this office action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16,533,939 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a secure storage, an encrypted file storage, acquiring the first encryption key from the encryption key keeping area, constructing the common encryption key by using the first and second encryption key, and setting up the encrypted file system. The copending application teaches .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (U.S. Patent Pub. No. 2019/0377886) in view of Ogawa (U.S. Patent Pub. No. 2010/0281265).

claims 1, 9, and 10, Roy teaches an information processing device comprising: a secure storage which includes an access limit area accessible by only trusted software executed by a local device, and in which a first encryption key keeping area keeping a first encryption key is configured inside the access limit area (paragraph 0047); a second encryption key keeping area configured to keep, as a second encryption key, a common encryption key encrypted by the first encryption key (paragraph 0047); an encrypted file system including an encrypted area recording processing target data encrypted by the common encryption key (paragraph 0046); at least one memory storing instructions (paragraph 0011); and at least one processor connected to the at least one memory and configured to execute the instructions to (paragraph 0011): acquire the second encryption key from the second encryption key keeping area in response to activation of the local device (paragraph 0053); output the acquired second encryption key to the trusted software (paragraph 0054); cause the trusted software to acquire the first encryption key from the first encryption key keeping area in line with acquisition of the second encryption key (paragraph 0060); and cause the trusted software to set up, by using the common encryption key, the encrypted file system in such a way as to be accessible from any software (paragraph 0054).
Roy does not teach causing the trusted software to construct the common encryption key by using the first encryption key and the second encryption key being acquired.
Ogawa teaches causing the trusted software to construct the common encryption key by using the first encryption key and the second encryption key being acquired (paragraph 0019).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine constructing a common encryption key using the first and second key, as taught by Ogawa, with the method of Roy.  It would have been obvious for such modifications because a common encryption key is created temporarily, or as needed, to perform encryption/decryption tasks.

Regarding claim 2, Roy teaches wherein the at least one processor is configured to execute the instructions to: acquire the second encryption key; verify whether a transmission source of the acquired second encryption key is a valid process, acquire the first encryption key from the first encryption key keeping area when the transmission source of the acquired second encryption key is a valid process; construct the common encryption key by using the first encryption key and the second encryption key being acquired; and set up the encrypted file system in such a way as to be accessible from any software by using the constructed common encryption key (paragraph 0017).
Regarding claim 3, Roy teaches wherein the at least one processor is configured to execute the instruction to record the processing target data encrypted for each file by the common encryption key (paragraph 0053).

Regarding claim 4, Roy as modified by Ogawa teaches wherein the secure storage includes, inside the access limit area, a signature information storage area which is configured to store signature information for the trusted software being generated by using a signature key generated under a predetermined rule, based on a third encryption key, and the secure storage is encrypted by a fourth encryption key being configured under the predetermined rule by the third encryption key, and serving to encrypt and decrypt data encrypted inside the secure storage, and the at least one processor is configured to execute the instructions to: store the third encryption key in a tamper resistance information storage area which is limited in overwriting and reading from outside; operate a trusted operating system which verifies trusted software by using the trusted software signature and the third encryption key, operates only the trusted software determined to be valid, and enables reading and writing of the trusted software and the access limit area; and provide a function of communication between the trusted software included in the access limit area and any software through an interface (see paragraph 0062 and 0085 of Ogawa).

Regarding claim 5, Roy as modified by Ogawa teaches wherein the at least one processor is configured to execute the instructions to: acquire the second encryption key; acquire the third encryption key from the tamper resistance information storage area in line with acquisition of the second encryption key; decrypt the encrypted signature information stored in the signature information storage area by using the acquired third encryption key; verify reliability of software inside by using the decrypted signature information; and operate the trusted software based on the verified result (see paragraph 0058 and 0094 of Ogawa).

claim 6, Roy as modified by Ogawa teaches wherein the secure storage includes, inside the access limit area, a verification information storage area which stores file system verification information for verifying whether the encrypted file system is tampered with, and the at least one processor is configured to execute the instruction to verify, by using the file system verification information stored in the verification information storage area, whether the encrypted file system is tampered with (see paragraph 0094 of Ogawa).

Regarding claim 7, Roy teaches wherein the encrypted file system includes a plurality of the encrypted areas encrypted by the different common encryption keys, and the at least one processor is configured to execute the instructions to: keep a plurality of the second encryption keys associated with a plurality of the respective encrypted areas; construct the common encryption key associated with the encrypted area, by using the second encryption key associated with the specified encrypted area, and the first encryption key; and set up the encrypted file system in such a way as to be accessible from any software to the specified encrypted area by using the constructed common encryption key (paragraph 0011, 0045, and 0050).

Regarding claim 8, Roy teaches an information processing system comprising: the information processing device according to claim 1 (see rejection of claim 1, above); at least one data acquisition device configured to be data-communicably connected to the information processing device, and transmit data measured in an installed environment to the information processing device (fig. 2, ref. num 60); and a server configured to be connected to the information processing device via a network, receive data transmitted from the information processing device, and execute processing using the received data (fig. 7, ref. num 70).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433